Title: General Orders, 8 July 1777
From: Washington, George
To: 



Head-Quarters, Morristown, July 8th 1777.
Warwick.Warren. Westfield.


The Court of which Col. Brodhead was president, appointed to inquire into the conduct of the artillery officers to wit; Capt. Eustis and his officers and Capt: Archibald, whose pieces were lost in the action of the 26th of last month—Report, that having examined divers officers (whose names they mention) relative thereto, they are of opinion that Capt: Eustis and his officers behaved with becoming bravery and good conduct during the whole action, and that the loss of the field-pieces was inevitable, they being left in the rear, unsupported—Also that Capt. Gibbs Jones and the officers under his command, behaved with becoming bravery, and good conduct, during the whole action; and that the loss of the piece commanded by Capt: Lieut: Archibald was inevitable, it being left in the rear unsupported.
As the grounds on which some parts of the troops are encamped, may be less dry and healthy than others in the neighbourhood, and not so well watered—The Major Generals are desired in such cases to shift the encampments of their divisions, or such parts of them, as they shall judge necessary, the better to preserve the health of the troops.
As foggy and dewy mornings may be less favorable to the health of the soldiers, than other parts of the day; commanding officers of corps will, in such cases, postpone turning out their men ’till the close, or other part of the day, as they and their surgeons shall judge most expedient.
Canteens, Tomhawks and other camp-utensils must be very beneficial to the troops; but unless more care be taken to preserve, it will be impracticable to supply them—The Quarter Master General therefore, in issuing those articles, will charge them to the respective Quarter Masters of regiments and corps, these Quarter Masters to their Captains, or officers commanding companies; and they to their men, each to account with the other, in the order preceding; And the Captains and officers commanding companies are every Saturday to examine the cloaths, arms, accoutrements, ammunition and camp-utensils of

their men, that if any are missing, and a good account of them cannot be rendered, the person found deficient may be answerable for them.
In vain are orders given, and repeated, if after one cursory reading, they are thrown by and neglected—Many orders are intended for standing regulations, and of great importance to be known and remembered—The Commander in Chief therefore, in the strongest manner, enjoins upon all officers to examine the orderly book, and frequently review the standing orders, and as often cause to be read, to the men, such as immediately respect them.
A return of tents in each regiment to be made this day at four O’Clock, in the afternoon, to the Quarter Master General—Such regiments as have not received a horseman’s tent, are to apply to the Q. Mr General, as soon as may be for a supply.
